Citation Nr: 1816292	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-10 973	)	DATE
	)
	)

On appeal from the
Department of Veteran's Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to August 25, 2015.


REPRESENTATION

Veteran represented by:	Florida Department of Veteran's Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran & friend


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida, Department of Veteran's Affairs (VA) Regional Office (RO).

The Board notes that in the February 2018 brief, the Veteran's representative echoed the hearing request initiated in the March 2010 substantive appeal.  As the Veteran testified before the undersigned Veteran's Law Judge in a November 2011 Travel Board hearing, the Board construes the representative's request as one for a new hearing.  Such request is hereby denied as the representative failed to provide any explanation as to why a new hearing is needed. 

This matter was previously before the Board in January 2012, May 2013, and February 2016.  In February 2016, the Board awarded entitlement to a TDIU on a schedular basis from August 25, 2015, and remanded the issue of entitlement to a TDIU on an extraschedular basis prior to August 25, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

From July 29, 2009, to August 25, 2015, the Veteran did not met the schedular requirements for TDIU, but it is reasonably shown that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful employment consistent with his occupational and education experience.




CONCLUSION OF LAW

From July 29, 2009, to August 25, 2015, the criteria for entitlement to TDIU on an extraschedular basis have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a TDIU prior to August 25, 2015.  This appeal stems from a September 30, 2008, increased rating claim for a service-connected back disability.  In February 2016, the Board awarded a TDIU from August 25, 2015.  At that time, the Board remanded the issue of entitlement to a TDIU on an extraschedular basis prior to August 25, 2015, as the Veteran did not meet the schedular criteria for during that period, but the record reflects that he had been unemployed since 2009.  Indeed, where the schedular requirements for a TDIU are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16.  As the Board cannot award extraschedular TDIU without first submitting the claim to the Director of the Compensation and Pension Service for extraschedular consideration, the Board remanded the claim for appropriate action.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Historically, between the Veteran's September 30, 2008, claim and August 25, 2015, award of TDIU, he has been service-connected for a back disability, rated 20 percent disabling; radiculopathy of the left and right lower extremities, each rated 10 percent disabling; and gout, residuals of the left rib fracture, and a right index finger scar, each rated noncompensably disabling.  As such, his disabilities prior to August 25, 2015, did not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).

It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision in the first instance before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Accordingly, the question becomes whether a TDIU based on an extraschedular basis is warranted.  When the case was in remand status, the RO referred the case to the Director Compensation Service.  In November 2016, the Director determined that a TDIU was not warranted on an extraschedular basis.  As this step has been completed, the Board may address whether an extraschedular TDIU is warranted as it is now the second instance.  See Wages, 27 Vet. App. at 236.

Based on the evidence presented in this case, the Board finds that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment from July 29, 2009.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a Veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  In this regard, the Veteran has a high school education and worked as an electrician before and after service.  The Veteran has not worked since July 28, 2009, when he terminated his employment due primarily to his service-connected low back disability.  See, e.g., SSA record (November 30, 2009).  While the February 2013 and October 2014 VA examiners concluded that the Veteran's service-connected back and lower extremity disabilities not preclude physical or sedentary employment, they found that such disabilities result in limitation of motion; pain on motion, which has necessitated opiate pain killers four times daily; and interference sitting, standing, and walking.  Indeed, treatment records show that the Veteran uses a cane and has a history of falling.  See, e.g., VA treatment record (December 21, 2012).  The Veteran's functional impairment is further compounded by giving way and constant pain, which the Veteran is characterized is nauseating, that radiates into lower extremities.  See, e.g., VA treatment record (April 16, 2009); Board hearing (November 2011); VA examination (October 2014).

Notwithstanding the unfavorable opinions of the February 2013 in October 2014 VA examiners, the Board finds that functional impairment of the Veteran's service-connected back and lower extremity abilities preclude work consistent with his high school education and exclusive experience in an electrician.  Indeed, the Veteran and his former supervisor report that the limitation of motion, pain, and intermittent immobility fall short of the physical demands of electrical work, which no doubt requires climbing, crawling into small spaces, standing for protracted periods of time, and heavy lifting.  See, e.g., VA examination (November 2001); Substantive appeal (March 2010); Statement, former supervisor (May 11, 2011).  Additionally, to resolve any doubt in the Veteran's favor, the Board finds that the absence of any sedentary work experience or relevant educational background would have likely precluded the Veteran from obtaining or maintaining substantially gainful sedentary employment from July 28, 2009.  Prior to July 28, 2009, evidence of consistent, gainful employment as an electrical contractor affirmatively opposes the notion of unemployability.  See VA treatment records (September 9, 2008; November 5, 2008; March 2009; May 4, 2009) (showing fulltime employment).

After resolving any doubt in the Veteran's favor, the Board finds that the evidence shows he is entitled to an award of an extraschedular TDIU rating effective from July 29, 2009, the first day following the termination of his most recent employment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, TDIU is granted, effective July 29, 2009.


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, from July 29, 2009, to August 25, 2015, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis is granted.





_________________________________________________
STEVEN D. REISS 
Veteran's Law Judge, Board of Veteran's' Appeals

